EX-8.1 2exhibits8_1.htmEXHIBIT 8.1 List of subsidiaries of Pampa Energía S.A. 1) Subsidiaries Country Bodega Loma de la Lata S.A. Argentina Central Piedra Buena S.A. Argentina Central Térmica Güemes S.A. Argentina Central Térmica Loma de la Lata S.A. Argentina Compañía Anónima Mixta San Carlos S.A. Venezuela Corod Producción S.A. Argentina EcuadorTLC S.A. Ecuador Eg3 Red S.A. Argentina Electricidad Argentina S.A. Argentina Electricidade Com S.A. Brasil Empresa Distribuidora y Comercializadora Norte S.A. Argentina Enecor S.A. Argentina Hidroeléctrica Diamante S.A. Argentina Hidroeléctrica Los Nihuiles S.A. Argentina IEASA S.A. Argentina Inversora Diamante S.A. Argentina Inversora Nihuiles S.A. Argentina Inversora Piedra Buena S.A. Argentina Pampa Comercializadora S.A. Argentina Pampa Inversiones S.A. Uruguay Pampa Participaciones II S.A. Argentina Pampa Participaciones S.A. Argentina Parques Eólicos Argentinos S.A. Argentina Parques Eólicos Fin del Mundo S.A. Argentina Petrobras Bolivia Internacional S.A. Bolivia Petrobras Energía Colombia LTD Grand Cayman Petrobras Energía Ecuador LTD Grand Cayman Petrobras Energía Operaciones Ecuador S.A. Ecuador Petrobras Hispano Argentina S.A. Spain Petrobras Participaciones S.L. Spain Petrolera Entre Lomas S.A. Argentina Petrolera Pampa S.A. Argentina Petrolera San Carlos S.A. Venezuela Transelec Argentina S.A. Argentina Transporte y Servicios de Gas en Uruguay S.A. Uruguay 2) Joint Ventures Citelec S.A. Argentina Compañía de Inversiones de Energía S.A. Argentina Greenwind S.A. Argentina Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires S.A. Argentina Compañía de Transporte de Energía Eléctrica en Alta Tensión S.A. Argentina Transportadora Gas del Sur S.A. Argentina 3) Associates Coroil S.A. Venezuela Inversora Mata S.A. Venezuela Oleoducto de Crudos Pesados Ltd. Grand Cayman Oleoducto de Crudos Pesados S.A Ecuador Oleoductos del Valle S.A. Argentina Petrokariña S.A. Venezuela Petrolera Coroil S.A. Venezuela Petrolera Mata S.A. Venezuela Petroritupano S.A. Venezuela Petroven-Bras S.A. Venezuela Petrowayú S.A. Venezuela Refinería del Norte S.A. Argentina Termoeléctrica José de San Martín S.A. Argentina Termoeléctrica Manueal Belgrano S.A. Argentina Urugua-í S.A. Argentina
